 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (this “Agreement”) is made effective as of June 25,
2012 (the “Effective Date”), by and between Home Federal Savings and Loan
Association, a federally chartered stock savings and loan association (the
“Association”) and Miles R. Armentrout (“Executive”).  The Association and
Executive are sometimes collectively referred to herein as the “parties.”  Any
reference to the “Company” shall mean Poage Bankshares, Inc., the stock holding
company of the Association.  The Company is a signatory to this Agreement for
the purpose of guaranteeing the Association’s performance hereunder.
 
WITNESSETH
 
WHEREAS, the Company and the Bank wish to provide for the employment of the
Executive as of the Effective Date, and the Executive wishes to serve the
Company and the Bank as of the Effective Date, on the terms and conditions set
forth in this Agreement; and
 
WHEREAS, in order to induce the Executive to accept employment with the Company
and the Bank, the parties desire to specify the severance benefits which shall
be due the Executive in the event that his employment with the Bank is
terminated under specified circumstances;
 
NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:
 
1.
POSITION AND RESPONSIBILITIES.

 
The Company and the Association employ the Executive as Executive Vice President
and Chief Credit Officer, and Executive accepts such employment, subject to the
terms and conditions set forth in this Agreement.  Executive shall have such
duties, responsibilities and powers as are set forth by the board of directors
or the President at the direction of the board of directors (including without
limitation, keeping the President and Chief Executive Officer fully informed of
his activities) provided that such duties are generally consistent with those as
chief credit officer.
 
2.
TERM AND DUTIES.

 
(a)           The term of this Agreement will begin as of the Effective Date and
shall continue thereafter for a period of one (1) year.  Beginning on July 1,
2013, and on each annual anniversary date thereafter, the term of this Agreement
shall be extended for a period of one year in addition to the then-remaining
term; provided that (1) the Association has not given notice to the Executive in
writing at least thirty (30) days prior to such renewal date that the term of
this Agreement shall not be extended further; and (2) prior to such renewal
date, the disinterested members of the Board of Directors of the Association
(the “Board”) have explicitly reviewed and approved the extension and the
results thereof shall be included in the minutes of the Board’s meeting.  On an
annual basis prior to the deadline for the notice period referenced above, the
Board shall conduct a performance review of the Executive for purposes of
determining whether to provide notice of non-renewal.  Reference herein to the
term of this Agreement shall refer to
 

 
 

--------------------------------------------------------------------------------

 

 
both such initial term and such extended terms.  Notwithstanding anything herein
to the contrary, in the event that the Company enters into an agreement (“Change
in Control Agreement”) to engage in a transaction that would be considered a
Change in Control (as defined herein) or a Change in Control otherwise occurs,
this Agreement shall automatically renew and shall remain in effect for a period
of three (3) years following the effective time of the Change in Control.  In
the event that the Change in Control Agreement is terminated, the term of this
Agreement will end on the next succeeding anniversary of the Effective Date,
unless extended pursuant to the terms of this Section 2(a).
 
(b)           Termination of Agreement.  Notwithstanding anything contained in
this Agreement to the contrary, either Executive, the Company or the Association
may terminate Executive’s employment with the Company or the Association at any
time during the term of this Agreement, subject to the terms and conditions of
this Agreement.
 
(c)           Continued Employment Following Expiration of Term.  Nothing in
this Agreement shall mandate or prohibit a continuation of Executive’s
employment following the expiration of the term of this Agreement, upon such
terms and conditions as the Association and Executive may mutually agree.
 
(d)           Duties; Membership on Other Boards.  During the term of this
Agreement, except for periods of absence occasioned by illness, reasonable
vacation periods, and reasonable leaves of absence approved by the Board,
Executive shall devote substantially all of his business time, attention, skill,
and efforts to the faithful performance of his duties hereunder, including
activities and services related to the organization, operation and management of
the Association; provided, however, that, Executive may serve, or continue to
serve, on the boards of directors of, and hold any other offices or positions
in, business companies or business or civic organizations, which, in the Board’s
judgment, will not present any conflict of interest with the Association, or
materially affect the performance of Executive’s duties pursuant to this
Agreement.  Executive shall provide the Board of Directors annually for its
approval a list of organizations for which the Executive acts as a director or
officer.
 
3.
COMPENSATION, BENEFITS AND REIMBURSEMENT.

 
(a)           Base Salary.  In consideration of Executive’s performance of the
duties set forth in Section 2, the Association shall provide Executive the
compensation specified in this Agreement.  The Association shall pay Executive a
salary of $140,000 per year (“Base Salary”). The Base Salary shall be payable
biweekly, or with such other frequency as officers of the Association are
generally paid. During the term of this Agreement, the Base Salary shall be
reviewed at least annually by the Board or by a committee designated by the
Board, and the Association may increase, but not decrease (except for a decrease
that is generally applicable to all employees) Executive’s Base Salary. Any
increase in Base Salary shall become “Base Salary” for purposes of this
Agreement.
 
(b)           Automobile and Social/Club Memberships.  The Association shall
reimburse or pay Executive amounts sufficient to establish or maintain
membership in a country club or any other club or organization (business, social
or otherwise) which will benefit the Association, as mutually agreed to by the
Association and the Executive, with such reimbursement or payment
 

 
2

--------------------------------------------------------------------------------

 

 
to occur as soon as practicable upon presentation to the Association of an
itemized account of such expenses in such form as the Association may reasonably
require, provided that such payment or reimbursement shall be made as soon as
practicable but in no event later than March 15 of the year following the year
in which such right to such payment or reimbursement occurred. In addition,
Executive will be reimbursed for business use of a personal automobile as per
existing policy for all employees.
 
(c)           Housing Relocation Assistance.  The Association shall pay on the
Executive’s behalf, or the Executive shall be reimbursed up to $10,000 for any
temporary housing expenses  or housing relocation expenses (to include any
moving expense or other expense relating to the Executive’s relocation of his
residence), with $1,000 payable within the first ten (10) days of
employment.  All reimbursements under this Section 3(d) shall be made on a
monthly basis upon substantiation of such expenses in accordance with applicable
policies of the Association.
 
(d)           Bonus and Incentive Compensation.  Executive shall be entitled to
equitable participation in incentive compensation and bonuses in any plan or
arrangement of the Association or the Company in which Executive is eligible to
participate.  Nothing paid to Executive under any such plan or arrangement will
be deemed to be in lieu of other compensation to which Executive is entitled
under this Agreement.
 
(e)           Employee Benefits.  Subject to the terms of the applicable plan
documents, generally applicable policies of the Association, and applicable law,
the Executive shall be entitled to participate in any tax-qualified plan,
employee benefit plans, medical insurance plans, life insurance plans,
disability income plans, retirement plans, vacation plans, expense reimbursement
plans and other benefit plans or credit card privileges which the Association
may from time to time have in effect for its senior executives other than the
Chief Executive Officer. Nothing contained in this Agreement shall be construed
to create any obligation on the part of the Association to establish any such
plan or to maintain the effectiveness of any such plan which may be in effect
from time to time.
 
(f)           Paid Time Off.  Executive shall be entitled to four weeks of paid
vacation time each year during the term of this Agreement (measured on a fiscal
or calendar year basis, in accordance with the Association’s usual practices),
as well as sick leave, holidays and other paid absences in accordance with the
Association’s policies and procedures for senior executives.  Any unused paid
time off during an annual period shall be treated in accordance with the
Association’s personnel policies as in effect from time to time.
 
(g)           Expense Reimbursements.  The Association shall also pay or
reimburse Executive for all reasonable travel, entertainment and other
reasonable expenses incurred by Executive during the course of performing his
obligations under this Agreement, including, without limitation, fees for
memberships in such clubs and organizations as Executive and the Board shall
mutually agree are necessary and appropriate in connection with the performance
of his duties under this Agreement, upon presentation to the Association of an
itemized account of such expenses in such form as the Association may reasonably
require, provided that such payment or reimbursement shall be made as soon as
practicable but in no event later than March 15 of the year following the  year
in which such right to such payment or reimbursement occurred.
 

 
3

--------------------------------------------------------------------------------

 
 
 
4.
PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION.

 
(a)           Upon the occurrence of an Event of Termination (as herein defined)
during the term of this Agreement, the provisions of this Section 4 shall apply;
provided, however, that in the event such Event of Termination occurs within
eighteen (18) months following a Change in Control (as defined in Section 5
hereof), Section 5 shall apply instead. As used in this Agreement, an “Event of
Termination’’ shall mean and include any one or more of the following:
 
(i)           the involuntary termination of Executive’s employment hereunder by
the Association for any reason other than termination governed by Section 5 (in
connection with or following a Change in Control), Section 6 (due to
Retirement), or  Section 7 (for Cause), provided that such termination
constitutes a “Separation from Service” within the meaning of Section 409A of
the Internal Revenue Code (“Code”); or
 
(ii)           Executive’s resignation from the Association’s employ upon any of
the following, unless consented to by Executive:
 
(A)           failure to appoint Executive to the position set forth in Section
1, or a material change in Executive’s function, duties, or responsibilities,
which change would cause Executive’s position to become one of lesser
responsibility, importance, or scope from the position and responsibilities
described in Section 1, to which Executive has not agreed in writing (and any
such material change shall be deemed a continuing breach of this Agreement by
the Association);
 
(B)           a relocation of Executive’s principal place of employment to a
location that is more than 50 miles from the location of the Association’s
principal executive offices as of the date of this Agreement;
 
(C)           a material reduction in the benefits and perquisites, including
Base Salary, to Executive from those being provided as of the Effective Date
(except for any reduction that is part of a reduction in pay or benefits that is
generally applicable to officers or employees of the Association);
 
(D)           a liquidation or dissolution of the Association; or
 
(E)           a material breach of this Agreement by the Association.
 
Upon the occurrence of any event described in clause (ii) above, Executive shall
have the right to elect to terminate his employment under this Agreement by
resignation for “Good Reason” upon not less than thirty (30) days prior written
notice given within a reasonable period of time (not to exceed ninety (90) days)
after the event giving rise to the right to elect, which termination by
Executive shall be an Event of Termination.  The Association shall have thirty
(30) days to cure the condition giving rise to the Event of Termination,
provided that the Association may elect to waive said thirty (30) day period.
 
(a)           Upon the occurrence of an Event of Termination, the Association
shall pay to Executive, or, in the event of his subsequent death, his
beneficiary or beneficiaries, or his estate,
 

 
4

--------------------------------------------------------------------------------

 

 
as the case may be, as severance pay or liquidated damages, or both, a lump sum
cash payment equal to one times the Executive’s highest annual rate of Base
Salary paid to Executive at any time under this Agreement.  Such payment shall
be paid in a lump sum within ten (10) days of the Executive’s Separation from
Service (within the meaning of Section 409A of the Code) and shall not be
reduced in the event Executive obtains other employment following the Event of
Termination.  Notwithstanding the foregoing, Executive shall not be entitled to
any payments or benefits under this Section 4 unless and until Executive
executes a release of his claims against the Association, the Company and any
affiliate, and their officers, directors, successors and assigns, releasing said
persons from any and all claims, rights, demands, causes of action, suits,
arbitrations or grievances relating to the employment relationship, including
claims under the Age Discrimination in Employment Act, but not including claims
for benefits under tax-qualified plans or other benefit plans in which Executive
is vested, claims for benefits required by applicable law or claims with respect
to obligations set forth in this Agreement that survive the termination of this
Agreement.
 
(b)           For purposes of this Agreement, a “Separation from Service” shall
have occurred if the Association and Executive reasonably anticipate that either
no further services will be performed by the Executive after the date of the
Event of Termination (whether as an employee or as an independent contractor) or
the level of further services performed will not exceed 49% of the average level
of bona fide services in the 12 months immediately preceding the Event of
Termination.  For all purposes hereunder, the definition of Separation from
Service shall be interpreted consistent with Treasury Regulation Section
1.409A-1(h)(ii).  If Executive is a Specified Employee, as defined in Code
Section 409A and any payment to be made under sub-paragraph (b) or (c) of this
Section 4 shall be determined to be subject to Code Section 409A, then if
required by Code Section 409A, such payment or a portion of such payment (to the
minimum extent possible) shall be delayed and shall be paid on the first day of
the seventh month following Executive’s Separation from Service.
 
5.
CHANGE IN CONTROL.

 
(a)           Any payments made to Executive pursuant to this Section 5 are in
lieu of any payments that may otherwise be owed to Executive pursuant to this
Agreement under Section 4, such that Executive shall either receive payments
pursuant to Section 4 or pursuant to Section 5, but not pursuant to both
Sections.
 
(b)           For purposes of this Agreement, the term “Change in Control” shall
mean:
 
(i)           a change in control of a nature that would be required to be
reported in response to Item 5.01(a) of the current report on Form 8-K, as in
effect on the date hereof, pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”); or
 
(ii)           a change in control of the Association within the meaning of the
Home Owner’s Loan Act, as amended (“HOLA”), and applicable rules and regulations
promulgated thereunder, as in effect at the time of the Change in Control; or
 

 
5

--------------------------------------------------------------------------------

 
 
 
(iii)           any of the following events, upon which a Change in Control
shall be deemed to have occurred:
 
(A)           any “person” (as the term is used in Sections 13(d) and 14(d) of
the Exchange Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the
Association or the Company representing 25% or more of the combined voting power
of such outstanding securities, except for any securities purchased by any
employee stock ownership plan or trust established by the Association or the
Company; or
 
(B)           individuals who constitute the Board on the Effective Date (the
“Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the
Effective Date whose election was approved by a vote of at least three-quarters
of the directors comprising the Incumbent Board, or whose nomination for
election by stockholders of the Association or the Company was approved by a
Nominating Committee serving under an Incumbent Board, shall be, for purposes of
this subsection (B), considered as though they were members of the Incumbent
Board; or
 
(C)           a sale of all or substantially all the assets of the Association
or the Company, or a plan of reorganization, merger, consolidation, or similar
transaction occurs in which the security holders of the Association or the
Company immediately prior to the consummation of the transaction do not own at
least 50.1% of the securities of the surviving entity to be outstanding upon
consummation of the transaction; or
 
(D)           a tender offer is made for 25% or more of the voting securities of
the Association or the Company, and stockholders owning beneficially or of
record 25% or more of the outstanding securities of the Association or the
Company have tendered or offered to sell their shares pursuant to such tender
offer and such tendered shares have been accepted by the tender offeror.
 
(c)           Upon the occurrence of a Change in Control followed within
eighteen (18) months by an Event of Termination (as defined in Section 4
hereof), Executive, shall receive as severance pay or liquidated damages, or
both, a lump sum cash payment equal to three times the Executive’s highest
annual rate of Base Salary paid to Executive at any time under this
Agreement.  Such payment shall be paid in a lump sum within ten (10) days of the
Executive’s Separation from Service (within the meaning of Section 409A of the
Code) and shall not be reduced in the event Executive obtains other employment
following the Event of Termination.
 
(d)           Upon the occurrence of a Change in Control followed within
eighteen (18) months by an Event of Termination (as defined in Section 4
hereof), the Association (or its successor) shall provide at the Association’s
(or its successor’s) expense, nontaxable medical and dental coverage and life
insurance coverage substantially comparable, as reasonably available, to the
coverage maintained by the Association for Executive prior to his termination,
except to the extent such coverage may be changed in its application to all
Association employees and then the
 

 
6

--------------------------------------------------------------------------------

 

 
coverage provided to Executive shall be commensurate with such changed
coverage.  Such coverage shall cease thirty-six (36) months following the
termination of Executive’s employment.
 
(e)           Notwithstanding the preceding paragraphs of this Section 5, in the
event that the aggregate payments or benefits to be made or afforded to
Executive in the event of a Change in Control would be deemed to include an
“excess parachute payment” under Section 280G of the Internal Revenue Code or
any successor thereto, then such payments or benefits shall be reduced to an
amount, the value of which is one dollar ($1.00) less than an amount equal to
three (3) times Executive’s “base amount,” as determined in accordance with
Section 280G of the Code.  In the event a reduction is necessary, then the cash
severance payable by the Association pursuant to Section 5 shall be reduced by
the minimum amount necessary to result in no portion of the payments and
benefits payable by the Association under Section 5 being non-deductible to the
Association pursuant to Section 280G of the Code and subject to excise tax
imposed under Section 4999 of the Code.
 
6.
TERMINATION UPON RETIREMENT.

 
Termination of Executive’s employment based on “Retirement” shall mean
termination of Executive’s employment at any time after Executive reaches age 65
or in accordance with any retirement policy established by the Board with
Executive’s consent with respect to him.  Upon termination of Executive based on
Retirement, no amounts or benefits shall be due Executive under this Agreement,
and Executive shall be entitled to all benefits under any retirement plan of the
Association and other plans to which Executive is a party.
 
7.
TERMINATION FOR CAUSE.

 
(a)           The Association may terminate Executive’s employment at any time,
but any termination other than termination for “Cause,” as defined herein, shall
not prejudice Executive’s right to compensation or other benefits under this
Agreement.  Executive shall have no right to receive compensation or other
benefits for any period after termination for “Cause.”
 
(b)           The term termination for “Cause” shall mean termination because of
Executive’s: (i) personal dishonesty; (ii) incompetence; (iii) willful
misconduct; (iv) breach of fiduciary duty involving personal profit; (v)
intentional failure to perform stated duties; (vi) willful violation of any law,
rule or regulation (other than traffic violations or similar offenses) or final
cease-and-desist order; or (vii) material breach of any provision of this
Agreement.  Notwithstanding the foregoing, Cause shall not be deemed to exist
unless there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than a majority of the entire
membership of the Board at a meeting of the Board called and held for the
purpose (after reasonable notice to the Executive and an opportunity for the
Executive to be heard before the Board), finding that in the good faith opinion
of the Board the Executive was guilty of conduct described above and specifying
the particulars thereof.  Prior to holding a meeting at which the Board is to
make a final determination whether Cause exists, if the Board determines in good
faith at a meeting of the Board, by not less than a majority of its entire
membership, that there is probable cause for it to find that the Executive was
guilty of conduct constituting Cause as described above, the Board may suspend
the Executive from his duties hereunder for a
 

 
7

--------------------------------------------------------------------------------

 

 
reasonable period of time not to exceed fourteen (14) days pending a further
meeting  at which the Executive shall be given the opportunity to be heard
before the Board.  Upon a finding of Cause, the Board shall deliver to the
Executive a Notice of Termination, as more fully described in Section 9 below.
 
8.
RESIGNATION FROM BOARDS OF DIRECTORS

 
In the event of Executive’s termination of employment due to an Event of
Termination and the Executive is serving as a director of the Association, the
Company or any affiliate of the Association or the Company, Executive’s service
as a director of the Association, the Company, and any affiliate of the
Association or the Company shall immediately terminate.  This Section 8 shall
constitute a resignation notice for such purposes.
 
9.
NOTICE.

 
(a)           Any purported termination by the Association for Cause shall be
communicated by Notice of Termination to Executive.  If, within thirty (30) days
after any Notice of Termination for Cause is given, Executive notifies the
Association that a dispute exists concerning the termination, the parties shall
promptly proceed to arbitration, as provided in Section 19.  Notwithstanding the
pendency of any such dispute, the Association shall discontinue paying
Executive’s compensation until the dispute is finally resolved in accordance
with this Agreement.  If it is determined that Executive is entitled to
compensation and benefits under Section 4 or 5, the payment of such compensation
and benefits by the Association shall commence immediately following the date of
resolution by arbitration, with interest due Executive on the cash amount that
would have been paid pending arbitration (at the prime rate as published in The
Wall Street Journal from time to time).
 
(b)           Any other purported termination by the Association or by Executive
shall be communicated by a “Notice of Termination” (as defined in Section 9(c))
to the other party.  If, within thirty (30) days after any Notice of Termination
is given, the party receiving such Notice of Termination notifies the other
party that a dispute exists concerning the termination, the parties shall
promptly proceed to arbitration as provided in Section 19.  Notwithstanding the
pendency of any such dispute, the Association shall continue to pay Executive
his Base Salary, and other compensation and benefits in effect when the notice
giving rise to the dispute was given (except as to termination of Executive for
Cause); provided, however, that such payments and benefits shall not continue
beyond the date that is 36 months from the date the Notice of Termination is
given.  In the event the voluntary termination by Executive of his employment is
disputed by the Association, and if it is determined in arbitration that
Executive is not entitled to termination benefits pursuant to this Agreement, he
shall return all cash payments made to him pending resolution by arbitration,
with interest thereon at the prime rate as published in The Wall Street Journal
from time to time, if it is determined in arbitration that Executive’s voluntary
termination of employment was not taken in good faith and not in the reasonable
belief that grounds existed for his voluntary termination.  If it is determined
that Executive is entitled to receive severance benefits under this Agreement,
then any continuation of Base Salary and other compensation and benefits made to
Executive under this Section 9 shall offset the amount of any severance benefits
that are due to Executive under this Agreement.
 

 
8

--------------------------------------------------------------------------------

 

 
(c)           For purposes of this Agreement, a “Notice of Termination” shall
mean a written notice that shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated.
 
10.
POST-TERMINATION OBLIGATIONS.

 
(a)           Executive hereby covenants and agrees that, for a period of one
year following his termination of employment with the Association, he shall not,
without the written consent of the Association, either directly or indirectly:
 
(i)           solicit, offer employment to, or take any other action intended
(or that a reasonable person acting in like circumstances would expect) to have
the effect of causing any officer or employee of the Association or the Company,
or any of their respective subsidiaries or affiliates, to terminate his or her
employment and accept employment or become affiliated with, or provide services
for compensation in any capacity whatsoever to, any business whatsoever that
competes with the business of the Association or the Company, or any of their
direct or indirect subsidiaries or affiliates or has headquarters or offices
within twenty-five (25) miles of the locations in which the Association or the
Company has business operations or has filed an application for regulatory
approval to establish an office;
 
(ii)           become an officer, employee, consultant, director, independent
contractor, agent, sole proprietor, joint venturer, greater than 5% equity owner
or stockholder, partner or trustee of any savings Association, savings and loan
association, savings and loan holding company, credit union, Association or
Association holding company, insurance company or agency, any mortgage or loan
broker or any other financial services entity or business that competes with the
business of the Association or its affiliates or has headquarters or offices
within twenty-five (25) miles of any of the Company’s or Association’s offices
as of the date of this Agreement; provided, however, that this restriction shall
not apply if Executive’s employment is terminated following a Change in Control
or if Executive does not have any right to or waives (or returns to the
Association) any payments under Section 4 hereof; or
 
(b)           As used in this Agreement, “Confidential Information” means
information belonging to the Association which is of value to the Association in
the course of conducting its business and the disclosure of which could result
in a competitive or other disadvantage to the Association. Confidential
Information includes, without limitation, financial information, reports, and
forecasts; inventions, improvements and other intellectual property; trade
secrets; know-how; designs, processes or formulae; software; market or sales
information or plans; customer lists; and business plans, prospects and
opportunities (such as possible acquisitions or dispositions of businesses or
facilities) which have been discussed or considered by the management of the
Association. Confidential Information includes information developed by the
Executive in the course of the Executive’s employment by the Association, as
well as other information to which the Executive may have access in connection
with the Executive’s employment. Confidential Information also includes the
confidential information of others with which the Association has a business
relationship. Notwithstanding the foregoing, Confidential
 

 
9

--------------------------------------------------------------------------------

 

 
Information does not include information in the public domain.  The Executive
understands and agrees that the Executive’s employment creates a relationship of
confidence and trust between the Executive and the Association with respect to
all Confidential Information. At all times, both during the Executive’s
employment with the Association and after its termination, the Executive will
keep in confidence and trust all such Confidential Information, and will not use
or disclose any such Confidential Information without the written consent of the
Association, except as may be necessary in the ordinary course of performing the
Executive’s duties to the Association.
 
(c)           Executive shall, upon reasonable notice, furnish such information
and assistance to the Association as may reasonably be required by the
Association, in connection with any litigation in which it or any of its
subsidiaries or affiliates is, or may become, a party; provided, however, that
Executive shall not be required to provide information or assistance with
respect to any litigation between the Executive and the Association or any of
its subsidiaries or affiliates.
 
(d)           All payments and benefits to Executive under this Agreement shall
be subject to Executive’s compliance with this Section 10.  The parties hereto,
recognizing that irreparable injury will result to the Association, its business
and property in the event of Executive’s breach of this Section 10, agree that,
in the event of any such breach by Executive, the Association will be entitled,
in addition to any other remedies and damages available, to an injunction to
restrain the violation hereof by Executive and all persons acting for or with
Executive. Executive represents and admits that Executive’s experience and
capabilities are such that Executive can obtain employment in a business engaged
in other lines and/or of a different nature than the Association, and that the
enforcement of a remedy by way of injunction will not prevent Executive from
earning a livelihood.  Nothing herein will be construed as prohibiting the
Association or the Company from pursuing any other remedies available to them
for such breach or threatened breach, including the recovery of damages from
Executive.
 
11.
SOURCE OF PAYMENTS.

 
All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Association. The Company may accede to this
Agreement but only for the purposed of guaranteeing payment and provision of all
amounts and benefits due hereunder to Executive.
 
12.
EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.

 
This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Association or any
predecessor of the Association and Executive, except that this Agreement shall
not affect or operate to reduce any benefit or compensation inuring to Executive
of a kind elsewhere provided.  No provision of this Agreement shall be
interpreted to mean that Executive is subject to receiving fewer benefits than
those available to him without reference to this Agreement.
 
13.
NO ATTACHMENT; BINDING ON SUCCESSORS.

 
(a)           Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge,
 

 
10

--------------------------------------------------------------------------------

 

 
pledge, or hypothecation, or to execution, attachment, levy, or similar process
or assignment by operation of law, and any attempt, voluntary or involuntary, to
effect any such action shall be null, void, and of no effect.
 
(b)           This Agreement shall be binding upon, and inure to the benefit of,
Executive and the Association and their respective successors and assigns.
 
14.
MODIFICATION AND WAIVER.

 
(a)           This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto.
 
(b)           No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel.  No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future as to any act other
than that specifically waived.
 
15.
REQUIRED PROVISIONS.

 
(a)           The Association may terminate Executive’s employment at any time,
but any termination by the Board other than termination for Cause shall not
prejudice Executive’s right to compensation or other benefits under this
Agreement.  Executive shall have no right to receive compensation or other
benefits for any period after termination for Cause.
 
(b)           If Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Association’s affairs by a
notice served under Section 8(e)(3) [12 USC §1818(e)(3)] or 8(g)(1) [12 USC
§1818(g)(1)] of the Federal Deposit Insurance Act, the Association’s obligations
under this contract shall be suspended as of the date of service, unless stayed
by appropriate proceedings.  If the charges in the notice are dismissed, the
Association may in its discretion (i) pay Executive all or part of the
compensation withheld while its contract obligations were suspended and (ii)
reinstate (in whole or in part) any of its obligations which were suspended.
 
(c)           If Executive is removed and/or permanently prohibited from
participating in the conduct of the Association’s affairs by an order issued
under Section 8(e)(4) [12 USC §1818(e)(4)] or 8(g)(1) [12 USC §1818(g)(1)] of
the Federal Deposit Insurance Act, all obligations of the Association under this
Agreement shall terminate as of the effective date of the order, but vested
rights of the contracting parties shall not be affected.
 
(d)           If the Association is in default as defined in Section 3(x)(1) [12
USC §1813(x)(1)] of the Federal Deposit Insurance Act, all obligations of the
Association under this Agreement shall terminate as of the date of default, but
this paragraph shall not affect any vested rights of the contracting parties.
 
(e)           All obligations under this Agreement shall be terminated, except
to the extent determined that continuation of the contract is necessary for the
continued operation of the
 

 
11

--------------------------------------------------------------------------------

 

 
Association, (i) by The Office of the Comptroller of the Currency (the
“Comptroller”) or his or her designee, at the time the FDIC enters into an
agreement to provide assistance to or on behalf of the Association under the
authority contained in Section 13(c) [12 USC §1823(c)] of the Federal Deposit
Insurance Act; or (ii) by the Comptroller or his or her designee at the time the
Comptroller or his or her designee approves a supervisory merger to resolve
problems related to operation of the Association or when the Association is
determined by the Comptroller to be in an unsafe or unsound condition.  Any
rights of the parties that have already vested, however, shall not be affected
by such action.
 
(f)           Notwithstanding anything herein contained to the contrary, any
payments to Executive by the Association or the Company, whether pursuant to
this Agreement or otherwise, are subject to and conditioned upon their
compliance with Section 18(k) of the Federal Deposit Insurance Act, 12 U.S.C.
Section 1828(k), and the regulations promulgated thereunder in 12 C.F.R. Part
359.
 
16.
SEVERABILITY.

 
If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.
 
17.
HEADINGS FOR REFERENCE ONLY.

 
The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
 
18.
GOVERNING LAW.

 
This Agreement shall be governed by the laws of the State of Kentucky except to
the extent superseded by federal law.
 
19.
ARBITRATION.

 
Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by binding arbitration, as an alternative to civil
litigation and without any trial by jury to resolve such claims, conducted by a
panel of three arbitrators sitting in a location selected by Executive within
fifty (50) miles from the main office of the Association, in accordance with the
rules of the American Arbitration Association’s National Rules for the
Resolution of Employment Disputes (“National Rules”) then in effect.  One
arbitrator shall be selected by Executive, one arbitrator shall be selected by
the Association and the third arbitrator shall be selected by the arbitrators
selected by the parties.  If the arbitrators are unable to agree within fifteen
(15) days upon a third arbitrator, the arbitrator shall be appointed for them
from a panel of arbitrators selected in accordance with the National
Rules.  Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.
 

 
12

--------------------------------------------------------------------------------

 
 
 
20.
INDEMNIFICATION.

 
(a)           Executive shall be provided with coverage under a standard
directors’ and officers’ liability insurance policy during the term of this
Agreement, and shall be indemnified for the term of this Agreement and for a
period of six years thereafter to the fullest extent permitted under applicable
law against all expenses and liabilities reasonably incurred by him in
connection with or arising out of any action, suit or proceeding in which he may
be involved by reason of his having been a director or officer of the
Association or any affiliate (whether or not he continues to be a director or
officer at the time of incurring such expenses or liabilities), such expenses
and liabilities to include, but not be limited to, judgments, court costs and
attorneys’ fees and the cost of reasonable settlements (such settlements must be
approved by the Board), provided, however, Executive shall not be indemnified or
reimbursed for legal expenses or liabilities incurred in connection with an
action, suit or proceeding arising from any illegal or fraudulent act committed
by Executive.  Any such indemnification shall be made consistent with Section
18(k) of the Federal Deposit Insurance Act, 12 U.S.C. §1828(k), and the
regulations issued thereunder in 12 C.F.R. Part 359.
 
(b)           Any indemnification by the Association shall be subject to
compliance with any applicable regulations of the Federal Deposit Insurance
Corporation.
 

 
13

--------------------------------------------------------------------------------

 
 
 
21.
NOTICE.

 
For the purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by certified or registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below:
 
 
To the Association:
Home Federal Savings and Loan Association

1500 Carter Avenue
Ashland, KY  41101


 
To Executive:
_________

At the address last appearing on
the personnel records of the Association



 
14

--------------------------------------------------------------------------------

 

 
SIGNATURES
 
IN WITNESS WHEREOF, the Association and the Company have caused this Agreement
to be executed by their duly authorized representatives, and Executive has
signed this Agreement, on the date first above written.
 

 
HOME FEDERAL SAVINGS AND LOAN ASSOCIATION
 
           
By:
/s/ J. Thomas Rupert   
Chairman of the Board
     
POAGE BANKSHARES, INC.
 
           
By:
/s/ J. Thomas Rupert   
Chairman of the Board
             
EXECUTIVE:
              /s/ Miles R. Armentrout   
Miles R. Armentrout


 
 
 
 15

--------------------------------------------------------------------------------